Citation Nr: 1603181	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  07-30 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
 
1.  Entitlement to service connection for left hemifacial microsomia with lymphedema status post pre-service and in-service surgical procedures to include additional disability from in-service surgical procedures.
 
2.  Entitlement to service connection for a dental condition associated with left hemifacial microsomia with lymphedema status post pre-service and in-service surgical procedures.  
 
 
REPRESENTATION
 
Appellant represented by:  California Department of Veterans Affairs
 
 
WITNESSES AT HEARING ON APPEAL
 
Appellant and spouse
 
 
ATTORNEY FOR THE BOARD
 
P. Olson, Counsel
 
 
INTRODUCTION
 
The Veteran had active military service from February 1977 to June 1986.
 
This matter was originally on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Oakland, California.  The case was remanded by the Board of Veterans' Appeals (Board) in September 2010.  
 
In July 2010, the Veteran testified at a travel board hearing.  A transcript of that hearing is of record.
 
Generally, a claim which has been denied in an unappealed rating decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  

Where service department records are received by VA after the date of a prior rating decision, where such records existed at the time of the prior rating decision, and when such records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered.  38 C.F.R. § 3.156(c). 

In this case, additional service records were received after the June 1987 rating decision.  These additional service records which existed at the time of the prior rating decision are original documents from Fitzsimmons Army Medical Center, Colorado, and they pertain to the Veteran's inservice May 1980 reconstructive surgery.  Accordingly, the Veteran's previously denied claim for entitlement to service connection for left hemifacial microsomia with lymphedema and both pre-service and in-service surgical procedures, including osteotomies with a bone graft from the right iliac crest is not final and will be reconsidered.
 
The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).
 
The issue of entitlement to service connection for additional disability from in-service surgical procedures to include a disability manifested by infection and inflammatory reaction due to an internal fixation device, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
 
 
FINDINGS OF FACT
 
1.  Left hemifacial macrosomia is a congenital defect that was present prior to the Veteran's entrance into active duty service and was not aggravated during active service by a superimposed disease or injury.
 
2.  Chronic left facial lymphedema was not noted when the Veteran was examined for entrance into active duty service.

3.  Clear and unmistakable evidence shows that left facial lymphedema pre-existed his active service.

4.  There is no clear and unmistakable evidence showing that left facial lymphedema  was not aggravated by service.
 
5.  The Veteran's inferior alveolar nerve (V3) branch of the trigeminal nerve paresthesia has been related by competent evidence to his active duty service to include in-service surgery performed to ameliorate deformity from congenital left hemifacial macrosomia. 
 
6.  A dental disability, to include dental caries as well as necrotic and eventual loss of dentition, has not been related by competent evidence to the Veteran's active duty service and more particularly to in-service surgery performed to ameliorate deformity from congenital left hemifacial macrosomia.
 
 
CONCLUSIONS OF LAW
 
1.  Left hemifacial macrosomia, a congenital defect, was not aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  Chronic left facial lymphedema was aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
  
3.  Inferior alveolar nerve (V3) branch of the trigeminal nerve paresthesia was incurred in active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
4.  A dental disability, to include dental caries and eventual loss of dentition, was not incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
Pursuant to the Board's September 2010 Remand, the RO sent a corrective VCAA notice letter, requested additional in-service medical records from 1979 to 1981, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's September 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2005, September 2008, February 2014, and January 2015 of the information and evidence needed to reopen, substantiate, and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Moreover, during the July 2010 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that available records have yet to be requested, or that additional examinations are in order. 
 
Service Connection
 
The Veteran seeks entitlement to service connection for a left hemifacial microsomia with lymphedema on the basis that it was worsened due to in-service reconstructive surgery.  The Veteran also seeks service connection for additional disability as a result of in-service reconstructive surgery to include a dental disability.
 
Service connection was previously established for cranial nerve VII paresthesia with ear pain.  At the July 2007 Ear, Nose, and Throat VA examination, the Veteran demonstrated V3 numbness over left mandible, pain on opening jaw radiating to left ear.  The examiner noted that it was likely that the Veteran's ear pain was secondary to his jaw condition and related surgeries and that it likely presented a nerve issue.  Thus, the Board will not address this particular disability in its analysis which includes cranial nerve VII paresthesia with ear pain.     
 
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015).
 
Several statutory presumptions operate in connection with the laws providing for service connection, including the presumptions of soundness and aggravation.  Under the presumption of soundness, a Veteran is presumed to have been in sound condition when entering service, except as to defects, infirmities, or disorders noted at the time of the examination or where clear and unmistakable evidence demonstrates that the injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2014).
 
Congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c) (2015).  Rather, a defect of congenital, familial or hereditary origin by its very nature preexists military service.  Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  If the defect is congenital, therefore, the presumption of sound condition at service entrance does not attach.  See Quirin v. Shinseki, 22 Vet. App. 390, 397 (2002); Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).  Nonetheless, where during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted based on aggravation.  VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985).
 
Where a congenital condition preexisted service, a claimant cannot bring a claim for service connection for that disorder, but may bring a claim for service-connected aggravation of that disorder.  In such cases, the burden falls on the Veteran to establish aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 
 
Under the presumption of aggravation, a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Additionally, the usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, including postoperative scars, absent or poorly functioning parts or organs, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1) (2015); see also Verdon v. Brown, 8 Vet. App. 529 (1996) (holding that the only treatment effects that are not considered service connected are those that improved the condition and lowered the level of disability. In other words, if the preexisting disability is more severe after in-service medical treatment, the increase in the level of disability is service connectable).
 
Service treatment records indicate that on the February 1977 Report of Medical Examination for enlistment in the Army, an abnormality of the face was noted and facial reconstructive surgery was described including a left facial scar and some deformity of the left face.  An August 1977 record notes chronic lymphedema face secondary to reconstructive surgery and referral to plastic surgery.  A November 1977 plastic surgery clinic note indicates that x-rays revealed marked left mandibular hypoplasia as well as maxillary hypoplasia.  It was noted that the Veteran had undergone extensive soft tissue work in the past.  
 
In January 1980, it was recommended that the Veteran be allowed to grow his hair to cover his congenital facial defect.  

Mandibular condyle tomograms in February 1980 showed an abnormal articulation of the mandible with possibly the articulating consisting of the coronoid process on the right.  There was also obvious asymmetry of the left compared to the right and obvious malformation of the left mandible.  Impression was "Tomograms consistent with left hemifacial atrophy in which there is atrophy of the left mandibular condyle and possible articulation in the left temporomandibular joint with the coronoid process instead of the condyle."
 
A July 1980 Narrative Summary indicates that the Veteran's congenital defect of the left side of his face was consistent with a partial hemifacial microsomia (agenesis) which resulted in an altered plane of occlusion and deviation of the mandible to the left upon opening as well as an obvious facial asymmetry.  The Veteran had undergone a plastic surgical reconstruction of the soft tissue of the left face and a genioplasty in 1971; however, the asymmetry persisted and he requested surgical correction.  

Physical examination prior to surgery revealed an obvious left facial asymmetry appearing dystrophic in nature.  The pinna of the left ear was within normal limits in size and shape, however, the auditory canal was larger, oval-shaped and more inferiorly positioned with a very small underdeveloped tragus.  The Veteran's mouth extended laterally more extensively on the left than on the right with a scar continuing from the commissure laterally from previous surgery.  Although a bifid uvula was noted, there was no further indication of a cleft palate.  Panorex evaluations showed that the Veteran had an elongated and posteriorly curved coronoid process on the left side which extended to the base of the skull in a pseudoarticulation.  The condyle and normal posterior anatomy of the ramus was missing entirely.   
 
On May 15, 1980, the Veteran's underwent a bilateral sagittal osteotomy of the mandible, LeForte I maxillary osteotomy with bone graft (harvest right iliac crest), intermaxillary fixation with bilateral circumzygomatic suspension, and left face (internal) scar release.  The next day, acrylated labial stainless steel arch bars were wired to the dentition.  

The record indicates that the Veteran did well until May 22, 1980, when purulence was noted from the left incision site intra-orally.  

On May 27, 1980, under local anesthesia, the incision site of the left mandibular osteotomy was opened, the interosseous wire ligature removed, and a small piece of medullary bone graft was removed.  On May 29, under local anesthesia, the procedure was repeated on the left side at which time purulence was noted from the right incision site which was debrided and the wire removed.  The Veteran continued to show symptoms of infection on the left side but the right side cleared up and showed no further problems.  On June 5, under local anesthesia, extra-oral dependent drainage was established.  

Up until July 7, 1980, the Veteran was seen repeatedly during which time suction was established with the extra-oral drainage and the intraoral dehiscence again closed.  It was noted that paresthesia persisted on the left side and that symmetry was established 85 to 95 percent correction.  On July 7, the Veteran was discharged to duty at which time there was no further drainage extra-orally, and the drain was removed.  Two days post discharge, all signs of drainage were absent and the site of the extra-oral drain was completely closed.  All antibiotics were discontinued, and intermaxillary fixation was maintained.
 
Service treatment records indicate that in February 1985, the Veteran complained of pain and swelling which interfered with his left eye.  After physical examination, the Veteran was diagnosed as having sinusitis versus migraine (vascular headache).  In May 1985, the Veteran was hit in the nose with a softball; x-rays showed a fracture.
 
On the Report of Medical Examination at discharge from service in June 1986, the Veteran's face was evaluated as abnormal, and a congenital mandibular asymmetry post plastic surgery repair was noted.  Also noted was a brown lesion lateral angle of left eye.  
 
The Veteran underwent VA examination in September 1986.  At that time the Veteran noted a number of residuals from the in-service surgery including persistent intermittent swelling of the left side of the face, difficulty in mastication and chewing of his food, the development of osteomyelitis of the lower mandible which resolved, and numbness in the chin area on the left side.  The Veteran also claimed that his left eye had some vision difficulties and that there was a pigmented lesion present on the lateral canthus.  On examination the Veteran demonstrated some residual puffy edema on the left side of his face, asymmetry to his face with indentation on the left side, depression at the left temporomandibular joint area, and subjective numbness in the left lower mandible area.  The Veteran was diagnosed as having congenital defects of the left mandible with reconstructive surgery.  The examiner noted residual persistent edema of the left side of the face.  
 
The Veteran underwent VA examination in February 1987 at which time the examiner noted that overall results of the in-service surgery, both cosmetically and subjectively, were worse than the congenital anomaly.  At that time the appellant  complained of continued pain in the cheekbone areas where the wires were and swelling of the left facial structures to the point of being unable to see out of his left eye.  The Veteran reported difficulty focusing the left eye and reported that the vision in his left eye occasionally blurred.  He also reported experiencing a sharp pain which shot up from the outside of his left eye to above his left eye.  The Veteran noted a pigmented round area in the outside cornea of his left eye which was noticed on enlistment and that the doctor said that it was not important.  The Veteran noted that later, another doctor said that it should be removed but that he was transferred before they had a chance to remove it.  Physical examination demonstrated a round, slightly elevated, pigmented lesion in the lateral corner of the eye arising from the conjunctiva as well as a lesion in the lower margin of the left cornea.      
 
The Veteran underwent VA dental examination in March 1987 which revealed a 42-millimeter opening capacity with deviation to the affected left side.  Dentition in the mandible was shifted to the left slightly, the midline being 2 millimeters left at maxillary midline.  Molar and canine alignment of mandibular right was protrusive while mandibular left was normal (class 1).  The left side slid anteriorly 0.5 to 1.0 millimeters upon closing into full occlusion.  Excessive movements had molar interferences.  There was paresthesia of the left chin, pain on palpation of the left internal pterygoid area, and pain on palpation of the left alveolus between the first molar and first premolar.  Facial swelling of the left periorbital area was noted to occur randomly.  Radiographically, surgical procedures of the bone, other than ligation wires, were not apparent.  The impression was that the condition of the dentition was generally adequate.  The examiner noted that it was difficult to determine the relative condition without information both clinically and radiographically prior to the surgical and orthodontic procedures.   
 
The Veteran underwent VA examination in August 2005 at which time he noted that he had lost most of his teeth and that it was difficult for him to eat because of his lack of teeth and malalignment of his jaw.  He also noted that the left side of his face drooped and that he had numbness.  The examiner stated, "As an orthopedic surgeon, I will not make comments concerning the patient's facial bone problems, particularly the surgery performed to correct the congenital abnormality while he was in the service."
 
The Veteran underwent VA examination in April 2006 at which time he stated that as a result of the surgery and the subsequent complications, he developed a malocclusion and loss of many of the teeth along with continued fracturing of the remaining teeth due to the malocclusion.  The Veteran was diagnosed as having mandibular asymmetry, left mandibular hypoplasia versus atrophy, necrotic dentition, and mild V3 paresthesia bilaterally.
 
In a May 2007 Addendum, after a review of the claims file, the April 2006 VA examiner stated,
 
Unfortunately there are very few pre-operative panorexes of the patient's condition and also, there are no pre-operative panorexes or cephalograms for available for review.  ...  I cannot make any judgment as to the success of the surgery in changing the patient[']s occlusal plane, since I do not have any pre-operative records and the p[atien]t's current remaining dentition is so poor as to render no occlusion possible.  It does appear that the majority of the bone graft to the mandible failed (as judged by the multiple debridements and the changes in the amount of left sided mandibular bone from the [September 1980] radiograph to the 1987 radiograph.  The bilateral V3 paresthesia is a known complication of mandibular sagittal split osteotomy surgery with up to 90 [percent] of patients experiencing temporary V3 paresthesia or anesthesia and a smaller proportion with some residual permanent paresthesia.  This is most likely the source of the patient's current bilateral V3 paresthesia.  ...  If anything, the surgery does not appear to have improved the patie[]nt's condition much and may have resulted in a poorer occlusion.  Since at the last comment per the oral surgeon, the p[atien]t was still continuing to sequester fragments of bone, it is a possibility that the patient may have continued to have changes in his occlusion with some pre-maturities noted; however, there did not appear to be a gross asymmetry when the 1980 and 1987 panorexes were compared.  In both panorexes the left side appeared to be more pre-mature, but without mounted study cases to compare, I cannot say for certain.  So in summary:  The bilateral cranial nerve VII paresthesia is likely a result of the sagittal split osteotomy and/or the subsequent infections, and surgeries.  The p[atien]t's loss of dentition may or may not be related to the subsequent occlusion that resulted from the failed surgery.  Unfortunately without pre-operative and post-operative mounted study models and pre-operative films, I cannot res[ol]ve this issue without resorting to mere speculation.
 
The Veteran underwent VA examination in July 2007 at which time he reported that while training sometime between 1977 and 1978, he was hit on his left jaw and that afterwards he felt that he was feeling snaps on his left jaw.  The Veteran reported that after his in-service surgery, his jaw started to shift to the left.  He said that he did not have that manifestation before.  The Veteran reported daily pain in his left jaw that could also go to his right jaw and migraines.  Physical examination demonstrated no erythema and no unusual swelling.  The left jaw was deviated to the left.  There was a scar along the preauricular area on the left 5.0 centimeters in length.  The right jaw was abnormal due to deviation to the left.  There was tenderness hemifacially on the left which was diffuse from the lower jaw to the cheeks to around his eyes.  The right cheek was also slightly tender but not as pronounced as the left check.  The facial nerve function appeared intact but there was hypersensitivity to deep touch.  The Veteran was able to open his mouth but it caused a positive TMJ bilaterally.  The Veteran was edentulous upper and he had a few lower teeth remaining which were in poor dental hygiene.  
 
The Veteran was diagnosed as having left hemifacial microsomia status post in-service surgery with removal of small bone graft, right iliac crest.  The examiner noted that left hemifacial microsomia is known as a congenital defect.  The appellant was also diagnosed as having chronic left hemifacial pain as well as chronic temporal headaches, migraine in type.  The examiner noted that the Veteran had migraines prior to his surgery but that they became more severe after his hemifacial surgery. The Veteran was diagnosed as having chronic left hemifacial pain post surgery, per patient, was new and started after he had his in-service surgery.  The examiner commented, 
 
Despite review of the [claims file] and examination, I cannot resolve this issue, as answering if the left hemifacial microsomia, chronic pain, and chronic migraine headaches are secondary to the in-service surgery.  I am unable to answer if this is likely caused as the result of the in-service surgery.  
 
The Veteran underwent VA Ear, Nose, and Throat examination in July 2007.  The appellant reported  facial numbness and pain as well as ear pain.  Physical examination demonstrated gross asymmetry left compared to right with bony thickening of the left alveolar ridge, left mandibular body, and left ramus.  The examiner noted that there was significant tension placed on the left ear with the ear canal pulled medially, anteriorly, and inferiorly.  There was mild edema of the left face,  but no evidence of infection or cellulitis.  There was evidence of V3 numbness over the left mandible.  The examiner noted that the jaw translocated left lateral on opening.  The examiner noted that there was no maxillary dentition and as such, occlusion could not be assessed and that the remaining mandibular teeth had severe caries.  The examiner noted that upon opening the jaw, pain radiated to the left ear.  
 
After review of the claims file, the July 2007 examiner noted that in regards to his jaw and ear pain, the appellant's  pain was consistent with radiation from the jaw.  The examiner opined that it was likely that the Veteran's ear pain was secondary to his jaw condition and related surgeries and that it likely represented a nerve issue.
 
The Veteran underwent VA examination in July 2009 at which time he reported pain, swelling, and numbness over the left cheek and jaw.  Although there is no indication that the VA examiner reviewed the claims file, he considered the Veteran's report and noted, "It seemed his problem started with a congenital hypoplasia of what sounds like the mid face, lower face on the left.  In other words, the maxillary hypoplasia and mandibular hypoplasia.  This left him with a rather severe bite problem and a concavity on the left side of his face and preauricular area."  The examiner noted that while in the military, in 1981, the Veteran had bimaxillary surgery with placement of bone graft from the right hip to the left side of the face.  Unfortunately, and probably due to his diabetes, his wound became infected and that he has been since spitting bone, wires, and still has pain, swelling, and pus going into his nose.  The examiner also noted that his nose was fractured with the reconstruction.
 
On examination, the Veteran demonstrated limitation of movement of jaw, crepitation, temporomandibular joint pain, numbness over the 5th cranial nerve, the trigeminal nerve in the second (maybe third) division, and fullness of the left cheek greater than the right.  The examiner noted, "Congenital facial hypoplasia on the left which precedes, of course, his military duty.  However, he had surgery in the military and so all of his pain, drainage, suffering, obstruction, all is secondary to this treatment and should be considered military duty related.  ..."
 
The Veteran underwent VA examination in June 2014.  After review of the file and physical examination of the Veteran, the examiner opined that the appellant's hemifacial microsomia was less likely than not aggravated beyond its natural progression by the surgery for his pre-existing condition and by the post-surgical sequelae.  The examiner explained that the Veteran's past compensation exams had been very thorough and extremely well documented by a very capable clinician who had meticulously reviewed his claims file.  
 
In August 2015, the Board requested an expert medical opinion as to whether the Veteran had a developmental defect affecting his face or jaw; and if so, whether he developed a superimposed disease, disability, or injury during service resulting in additional disability apart from the defect.  
 
A September 2015 opinion authored by an oral and maxillofacial surgeon and a maxillofacial prosthodontist notes that the Veteran had a partial left hemifacial macrosomia, a condition in which the tissue on one side of the face is underdeveloped affecting the ear, oral cavity and mandible, which affected the left condyle and coronoid process of the mandible, the left glenoid fossa of the maxilla, the size and position of the auditory canal, the tragus of the ear, and the soft tissue contours of the left face.  
 
The dental surgeons explained that that the Veteran had a preexisting, developmental dentofacial defect, hemifacial macrosomia, which has a constellation of physical findings consistent with growth retardation of half of the face (ear, ear canal, jaw joint and its components, jaw, and dentition, as well as the soft tissue enveloping the fact).  They noted that the appellant had undergone facial reconstruction as a child, with resultant intermittent lymphedema and continued facial asymmetry.  They noted that the Veteran was evaluated by a military oral and maxillofacial surgeon, who determined that he was a candidate for further reconstructive surgery.  They noted that the Veteran underwent surgery, which included a sagittal split osteotomy, LeForte osteotomy, and iliac crest bone graft; and that he had some postoperative complications (infected wires, paresthesia).  The dental surgeons  noted that the Veteran reported other complications (headaches, malocclusion, facial pain, sinusitis, caries, pigmented lesion of the lateral canthus and hip pain) that, after review of the available records, could not be substantiated as being present as a result of the reconstructive service.  
 
The dental surgeons  noted that injury to trigeminal nerve (V) and infection and inflammatory reaction due to internal fixation device, were more likely as not present as a result of the in-service reconstructive surgery.
 
The dental surgeons  were unable to determine without relying on conjecture if the Veteran's sinusitis, headaches and migraines, malocclusion, facial pain, was caused by or the result of in-service LeForte osteotomy.  They also opined that preexisting lymphedema was less likely as not worsened by in-service surgery as the surgical planes generally do not involve the lymphatic system and that dental caries and eventual loss of dentition were less likely as not caused by or the result of the use of arch bars for jaw fixation from May 1980 to September 1980.  They further opined that the left lateral canthus pigmented mass was not caused by or the result of in-service reconstructive surgery because it was a preexisting condition. 
 
Left Hemifacial Microsomia
 
Based upon the above evidence, the Board finds that the Veteran's left hemifacial microsomia is a congenital defect and not a disability under VA regulations to which service connection may attach.  38 C.F.R. § 3.303.  
 
The June 2014 VA examiner found that the hemifacial microsomia was less likely than not aggravated beyond its natural progression by the surgery for his pre-existing condition and by the post-surgical sequelae.  There is no medical opinion to the contrary.  Although the April 2006 VA examiner who rendered the May 2007 addendum opinion noted that it appeared that the majority of the bone graft to the mandible failed (as judged by the multiple debridements and the changes in the amount of left sided mandibular bone from the September 1980 radiograph to the 1987 radiograph), and that the surgery did not appear to have improved the condition much and may have resulted in a poorer occlusion; there did not appear to be a gross asymmetry when the 1980 and 1987 panorexes were compared.  In both panorexes, the left side appeared to be more pre-mature, but without mounted study cases to compare, the examiner was unable to make any judgment as to the success of the surgery in changing the Veteran's occlusal plane.  The July 2007 VA examiner could not determine if the left hemifacial macrosomia with left hemifacial pain and migraine headaches were secondary to the in-service surgery.  The experts who rendered the September 2015 medical opinion noted that after reviewing medical and dental records, they were unable to determine if reconstructive surgery caused or increased the Veteran's malocclusion due to lack of availability of diagnostic casts or measurements.
 
In this case, there is no competent evidence that the congenital left hemifacial macrosomia, itself, underwent aggravation due to the in-service surgery and complications thereafter.  Thus, service connection for left hemifacial microsomia is not warranted.  
 
Chronic Lymphedema
 
Left facial lymphedema was not noted when the Veteran was examined for service entrance.  Governing regulations and case law provide that except for disabilities noted on induction, a Veteran is presumed sound.  Consequently, the presumption of soundness as to lymphedema on entry in service applies.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.
 
However, the presumption of soundness is rebutted as there is clear and unmistakable evidence that lymphedema of the left side of face pre-existed the Veteran's service.  Prior to his in-service surgery, in August 1977, medical providers noted chronic facial lymphedema secondary to reconstructive and plastic surgery.  The September 2015 medical opinion notes that the Veteran had undergone facial reconstruction as a child, with resultant intermittent lymphedema and continued facial asymmetry.  In fact, a pre-service history of lymphedema is essentially not in dispute and the evidence clearly and unmistakably establishes that it pre-existed the Veteran's active service.
 
The analysis of the Veteran's claim proceeds to consideration whether his such lymphedema was aggravated by his service.  As symptoms of the disease were noted in service, he is entitled to a presumption that it was aggravated by service.  This presumption, however, may be rebutted only by clear and unmistakable evidence of non-aggravation; in accordance with statutory and regulatory provisions and governing case law, there must be clear and unmistakable evidence that during service the disability did not increase in severity beyond natural progression). 
 
On review of the available record, the Board finds that there is no clear and unmistakable evidence of non-aggravation.  The September 1986 VA examiner noted residual persistent edema of the left side of the face.  The July 2009 VA examiner noted that the Veteran had had surgery in the military and "so all of his pain, drainage, suffering, obstruction, all is secondary to this treatment and should be considered military duty related.  ..."  The September 1986 medical opinion states, "lymphedema was less likely as not worsened by in-service surgery as the surgical planes generally do not involve the lymphatic system ..."  In this case, none of the opinions provided are "clear and unmistakable" evidence of non-aggravation.  Thus, the legal presumption of aggravation is not rebutted; and service connection for lymphedema is warranted.
 
Additional Disability 
 
As noted above, service connection for left hemifacial microsomia is not warranted; as such, service connection is only possible if there is evidence of superimposed pathology.  
 
With regard to inferior alveolar nerve (V3) branch of the trigeminal nerve paresthesia, the September 2015 medical experts found that injury to trigeminal nerve (V) was more likely as not present as a result of the in-service reconstructive surgery.  There is no medical opinion to the contrary.  Injury to trigeminal nerve is not a usual effect of the ameliorating in-service surgery, thus warranting service connection for the resulting loss of sensation.  The September 2015 medical experts attributed this condition directly to the in-service surgery and did not indicate that this was a usual effect of the in-service ameliorative surgery.  Thus, resolving reasonable doubt in favor of the Veteran, service connection for inferior alveolar nerve (V3) branch of the trigeminal nerve paresthesia is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.
 
With regard to a dental disability, pursuant to 38 U.S.C.A. § 3.381 (2015), treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2015).  Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150 (2015).  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not to the loss of alveolar process as the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (2015).  
 
In the present case, the Veteran contends that his missing teeth and current necrotic teeth are due to the in-service surgery performed to ameliorate deformity from congenital left hemifacial macrosomia.  The record indicates that at the March 1987 VA examination, condition of the dentition was noted to be generally adequate; yet, at the time of the August 2005 VA examination, the Veteran had lost most of his teeth.   
 
There is no indication that the Veteran was ever diagnosed as having chronic osteomyelitis.  At the September 1986 VA examination, the Veteran reported having osteomyelitis of the lower mandible which resolved.
 
There is no indication that the Veteran's loss of teeth is due to the loss of substance of the body of the mandible or traumatic bone loss.  The April 2006 VA examiner noted that it appeared that the majority of the bone graft to the mandible failed as judged by the multiple debridements and the changes in the amount of left sided mandibular bone from the September 1980 radiograph to the 1987 radiograph, she opined that the Veteran's loss of dentition may or may not be related to the subsequent occlusion that resulted from the failed surgery but that without pre-operative and post-operative mounted study models and pre-operative films, the issue without resorting to mere speculation.  
 
The September 2015 medical experts noted that in-service annual dental examinations and routine dental treatment was provided until April 15, 1986 and that dental caries were discovered and restored at each appointment.  Fracture of teeth was not noted during service.  The experts opined that that dental caries and eventual loss of dentition were less likely as not caused by or the result of the use of arch bars for jaw fixation from May 1980 to September 1980.  There is no opinion to the contrary; and there is no opinion which links the Veteran's dental caries and necrotic and eventual loss of dentition to the Veteran's active duty service including in-service surgery.  Thus, as the preponderance of the most probative service connection for a dental disability is not warranted.  
 
 
ORDER
 
Entitlement to service connection for left hemifacial microsomia status post preservice and in-service surgical procedures is denied.
 
Entitlement to service connection for chronic left facial lymphedema from in-service surgery is granted.
 
Entitlement to service connection for inferior alveolar nerve paresthesia from in-service surgery is granted.
 
Entitlement to service connection for dental caries as well as necrotic and eventual loss of dentition is denied.
 
 
REMAND
 
Service connection has been established for chronic left facial lymphedema, paresthesia of the cranial nerve VII with ear pain and paresthesia of trigeminal nerve V.    
 
The September 2015 medical experts found that infection and inflammatory reaction due to internal fixation device was more likely as not present as a result of the in-service reconstructive surgery.  It is unclear from the medical evidence, however, whether the infection and inflammatory reaction due to internal fixation device, is part and parcel of the Veteran's service-connected chronic left facial lymphedema, paresthesia of the cranial nerve VII with ear pain, or paresthesia of trigeminal nerve V or whether it is a separate and distinct disability.  Thus, remand is required for clarification. 
 
Accordingly, the case is REMANDED for the following action:
 
1.  The Veteran should be afforded a VA examination by an oral and maxillofacial surgeon or a maxillofacial prosthodontist.  The examiner is to be provided access to the Virtual VA and VBMS.  The examiner must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  
 
The examiner should address whether the infection and inflammatory reaction due to internal fixation device identified by the September 2015 medical experts is a chronic condition; and if so, if it is a symptom of an already service-connected disability (chronic left facial lymphedema, paresthesia of the cranial nerve VII with ear pain, or paresthesia of trigeminal nerve V), as opposed to a separate and distinct disability.  If a separate and distinct disability, the examiner should determine the exact location and manifestations of such disability.
 
2.  The Veteran is notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  
 
4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
  
______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


